     Case 2:90-cv-00520-KJM-DB Document 7160 Filed 05/12/21 Page 1 of 14


 1   ROB BONTA, State Bar No. 202668                         HANSON BRIDGETT LLP
     Attorney General of California                          PAUL B. MELLO, State Bar No. 179755
 2   MONICA N. ANDERSON, State Bar No. 182970                SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                       LAUREL E. O’CONNOR, State Bar No. 305478
 3   DAMON MCCLAIN, State Bar No. 209508                     DAVID C. CASARRUBIAS, State Bar No. 321994
     Supervising Deputy Attorney General                       1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                   Walnut Creek, CA 94596
     LUCAS HENNES, State Bar No. 278361                         Telephone: (925) 746-8460
 5   NAMRATA KOTWANI, State Bar No. 308741                      Fax: (925) 746-8490
     Deputy Attorneys General                                   E-mail: PMello@hansonbridgett.com
 6    1300 I Street, Suite 125                               Attorneys for Defendants
      P.O. Box 944255
 7    Sacramento, CA 94244-2550                              ROMAN M. SILBERFELD, State Bar No. 62783
      Telephone: (916) 210-7318                              GLENN A. DANAS, State Bar No. 270317
 8    Fax: (916) 324-5205                                    ROBINS KAPLAN LLP
      E-mail: Elise.Thorn@doj.ca.gov                           2049 Century Park East, Suite 3400
 9   Attorneys for Defendants                                  Los Angeles, CA 90067-3208
                                                               Telephone: (310) 552-0130
10                                                             Fax: (310) 229-5800
                                                               E-mail: RSilberfeld@RobinsKaplan.com
11                                                           Special Counsel for Defendants

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                        SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)
17
                                             Plaintiffs, DEFENDANTS’ UPDATED
18                                                       ACTIVATION SCHEDULES FOR
                    v.                                   COMPLETION OF COURT-ORDERED
19                                                       SUICIDE PREVENTION
                                                         RECOMMENDATIONS
20   GAVIN NEWSOM, et al.,
21                                         Defendants.

22

23         On December 3, 2020, the Court adopted the Special Master’s report on his expert’s fourth

24   re-audit of suicide prevention practices (ECF No. 6879), finding Defendants in compliance with

25   the implementation of the expert’s recommendations 2, 4, 5, 11, 19, 22, 23, 24, 25, 27, 30, and

26   parts of 32, and ordering Defendants to complete the implementation of the expert’s

27   recommendations 1, 3, 6, 7, 8, 9, 10, 12, 13, 17, 18, 20, 21, 26, 28, 29, 31 and the remaining parts

28   of 32. (ECF No. 6873 at 3 and 12.) On December 24, 2020, the Court ordered Defendants to
                                                 1
         Defs.’ Updated Activation Schedules for Suicide Prevention Recommendations (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7160 Filed 05/12/21 Page 2 of 14


 1   complete and file proposed activation schedules for recommendations 12, 13, 17, and 21 by

 2   January 15, 2021, and to file proposed activation schedules for each additional outstanding

 3   recommendation by January 25, 2021. (ECF No. 7004.) On January 15, 2021, Defendants filed

 4   activation schedules for the completion of the Special Master’s suicide-prevention expert’s

 5   recommendations. (ECF No. 7024.)

 6         On May 4, 2021, the Court ordered Defendants to file an updated implementation schedule

 7   for all outstanding suicide prevention recommendations by no later than May 12, 2021. (ECF No.

 8   7150.) Attached is a letter from the California Department of Corrections and Rehabilitation

 9   (CDCR) enclosing the updated activation schedules for all suicide-prevention recommendations

10   remaining to be fully implemented as required under the May 4 order.

11                                            CERTIFICATION
12         Defendants’ counsel certifies that she reviewed the following orders relevant to this filing:

13   ECF Nos. 6873, 7004, and 7150.

14   Dated: May 12, 2021                                      Respectfully submitted,
15                                                            ROB BONTA
                                                              Attorney General of California
16                                                            DAMON MCCLAIN
                                                              Supervising Deputy Attorney General
17

18                                                            /s/ Elise Owens Thorn
                                                              Elise Owens Thorn
19                                                            Deputy Attorney General
                                                              Attorneys for Defendants
20
21   Dated: May 12, 2021                                HANSON BRIDGETT LLP
22

23
                                                    By: /s/ Samantha Wolff
24                                                     PAUL B. MELLO
25                                                     SAMANTHA D. WOLFF
                                                       LAUREL E. O’CONNOR
26                                                     DAVID C. CASARRUBIAS
                                                       Attorneys for Defendants
27

28
                                                         2
         Defs.’ Updated Activation Schedules for Suicide Prevention Recommendations (2:90-cv-00520 KJM-DB (PC))
                   Case 2:90-cv-00520-KJM-DB Document 7160 Filed 05/12/21 Page 3 of 14
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                     GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel
P.O. Box 942883
Sacramento, CA 94283-0001




           May 12, 2021

           Elise Thorn, Esq.
           Office of the Attorney General
           Department of Justice, State of California
           1300 I Street
           Sacramento, CA 95814

           VIA EMAIL

           Dear Elise,

           The Coleman court’s May 4, 2021 minute order requires Defendants to file an update to its
           implementation schedule for the Special Master’s suicide prevention expert’s outstanding
           recommendations. (ECF No. 7150.) Attached, please find a revised implementation schedule for
           all outstanding recommendations. In accordance with the minute order, the implementation
           schedule includes updates to the Actual Completion column as well as updates to the Planned
           Completion, Estimated Start Date, and Status columns.



           Sincerely,

           /s/ Nick Weber

           Nick Weber
           Attorney
           CDCR
           Office of Legal Affairs
                                                                                   Case 2:90-cv-00520-KJM-DB       Document
                                                                                           CDCR's Implementation Plan           7160 Hayes
                                                                                                                      for Outstanding FiledRecommendations
                                                                                                                                             05/12/21 Page 4 of 14




                                                                                          Planned Complete




                                                                                                                 Actual Complete
                                                                 Estimated Start




                                                                                                                                              Lead Person
                                                                 Date1
                  Recommendation                                                                                                                                                                                 Status
Recommendation 12:
ASU Intake Cells2                                                                                                                  D. Borg
                                                                                                                                                            Complete. This phase will focus on the design of 51 new intake cells (CAL [4], KVSP [2], PVSP [4], SOL [3], CCI
Phase one of Design                                             10/2/2020              4/30/2021               4/18/2021 D. Borg                            [8], CCWF [8], HDSP [10], COR [12])
                                                                                                                                                            This phase will focus on the design of 14 new intake cells (CHCF [1], CMF [3], ISP [2], SATF [1], SCC [3], SVSP
Phase two of design                                             10/2/2020              6/30/2021                                   D. Borg                  [4])
                                                                                                                                                            Construction for the new intake cells will begin in May 2021 and the cells will come on line as they are
Construction                                                     5/1/2021              3/30/2022                                   D. Borg                  completed throughout 2021 and 2022 with all cells being completed by March 30, 2022.
Recommendation 13:
ASU Intake Cells                                               12/28/2020               9/1/2021                                   L. White

                                                                                                                                                            May 2021: As of February 17, 2021, DAI has subsequently released an updated directive requiring the use
                                                                                                                                                            of our manual intake cell tracking with the use of existing SharePoint software. Staff have been trained in
                                                                                                                                                            the use of data entry into the system, as well as have been provided tools in extracting the data to ensure
                                                                                                                                                            institutional compliance. Within this directive, DAI has incorporated monitoring requirements that are
                                                                                                                                                            now being utilized during the monthly SPRFIT committee. Within 30 days, DAI Directorate will issue a
                                                                                                                                                            directive memorandum to the institutions re-enforcing its existing policy of housing only newly admitted
                                                                                                                                                            inmates in retrofitted cells, and ensure they are only housed there for the initial 72 hours. Institutions will
                                                                                                                                                            have 30 days to train all custodial managers, custodial supervisors and custodial officers assigned to ASU and
                                                                                                                                                            STRH on the policy. Institutional Associate Warden of Healthcare, or designee, will assign local supervisory
                                                                                                                                                            oversight to monitor the policy. Monthly compliance reports will be submitted to the local SPRFIT
                                                                                                                                                            committee. A CAP will be assigned for any institutions that are deficient. DAI Headquarters will conduct
Manual Tracking of Intake Cell Usage                            1/11/2021              3/12/2021               2/17/2021 L. White                           audits and meet with Wardens to review compliance.

                                                                                                                                                            May 2021: SOMS has begun developing the automated system, and is currently undergoing a number of
                                                                                                                                                            tests during this phase. SOMS has indicated they are on track with a potential completion slated for
                                                                                                                                                            September 2021. DAI will be coordinating with EIS to develop an automated tracking system for intake cell
                                                                                                                                                            usage. This process will involve approvals through various committees, a build for the actual report in SOMS,
Development of Automated Tracking of Intake Cell Usage         12/28/2020               9/1/2021                                   L. White                 negotiation with the parties, labor notification, and training.

                                                                                                                                                            May 2021: This is ongoing as staff are currently utilizing the manual SharePoint tracking to ensure
                                                                                                                                                            compliance. Upon completion of the SOMS automated system, staff will be provided with further direction
                                                                                                                                                            on how to ensure compliance with this new system. Pending development of the automated tracking
Governance of Compliance with Intake Cell Usage                  9/1/2021                                    Ongoing               L. White                 process; compliance with policy expectations will be reported monthly to institutional SPRFIT Committee.
Recommendation 17:
Safety Planning                                                 8/15/2020              5/31/2021                                   T. Williams




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                        Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan           7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                  05/12/21 Page 5 of 14




                                                                                                                    May 2021: draft safety plan template has been completed. The form and accompanying policy and
                                                                                                                    procedure have all been developed over the course of numerous meetings spanning 6+ weeks. The clinical
                                                                                                                    nuances of the safety plan became more complex as CDCR contemplated the best ways to structure safety
                                                                                                                    planning and this complexity resulted in the need for additional time to complete. Upon approval of
                                                                                                                    concepts from OSM, it will be submitted to the EHRS build team for prioritization and development. Initial
                                                                                                                    proposal has been developed and OSM has consulted on factors to consider for the revised safety plan model.
                                                                          6/30/2021                   T. Williams   Work is ongoing to refine the model. Additional modifications will be made based upon procedural decisions
Safety Planning Documentation                                   8/15/2020 2/1/2021                    A. Carda      regarding when safety plans must be created for patients at risk for suicide.

                                                                                                                    May 2021: Significant modifications have been made based upon feedback from OSM. The form and
                                                                                                                    accompanying policy and procedure have all been developed over the course of numerous meetings
                                                                                                                    spanning 6+ weeks. The clinical nuances of the safety plan became more complex as CDCR contemplated
                                                                                                                    the best ways to structure safety planning and this complexity resulted in the need for additional time to
                                                                                                                    complete. Meeting is scheduled for May 13th to review these modifications with OSM ahead of moving
                                                                          7/31/2021                   T. Williams   policy language forward for internal routing. Policy and procedure language is under development to outline
Policy and Procedure Development                               12/21/2020 3/31/2021                   A. Carda      requirements for when safety plans are required and the expectations associated with the safety plans
                                                                          7/31/2021                   T. Williams
EHRS Build                                                       2/1/2021 3/31/2021                   A. Carda      Pending finalization of the safety plan proposal.
                                                                          8/31/2021                   T. Williams
Field Notification and Training                                 4/15/2021 5/31/2021                   A. Carda      Pending finalization of the proposal, EHRS build, and finalization of policy language.

                                                                                                                    Compliance with required trainings is reviewed monthly in the statewide SPRFIT Committee and any
Compliance with Training Requirements                            1/1/2020                Ongoing      T. Williams   institution below 90% is required to submit a corrective action plan for reaching sustained compliance.
Recommendation 10:
SRASHEs and Referrals                                            1/1/2020    2/28/2021               T. Williams    Complete
Modifications to EHRS                                          12/14/2020    1/19/2021      2/2/2021 D. Minter      Complete. Pending final review and move to production

                                                                                                                    May 2021: Suicide Prevention Coordinators for each region have been completing these audits on a weekly
                                                                                                                    basis and providing audit results and any associated corrective action for deficiencies to the monthly
Auditing of Emergent Referrals with SRASHEs                      1/6/2021                Ongoing      T. Williams   statewide SPRFIT Committee. Regional SPRFIT Coordinators to begin manual auditing

                                                                                                                    May 2021: Suicide Prevention Coordinators for each region have been completing these audits on a weekly
                                                                                                                    basis and providing audit results and any associated corrective action for deficiencies to the monthly
Governance of statewide compliance                              2/15/2021                Ongoing      T. Williams   statewide SPRFIT Committee. Pending Regional SPRFIT Coordinators completion of monthly audits.
Recommendation 21:
Observation Levels                                                                                    M. Flores

                                                                                                                    May 2021: coordination with the regional CNEs, RHCEs, and Institutional CNEs continues. Headquarters
                                                                                                                    audits also continue to occur on a monthly basis. Institutional CNE, or designee, will assign supervisory
                                                                                                                    oversight to monitor adherence to SP observation as ordered by a provider.
Suicide Precaution Rounding Auditing                            12/1/2020                Ongoing      M. Flores     Headquarters will conduct audits and meet with Regional CNEs and HCEs to review compliance.

                                                                                                                    May 2021: the 4 pilot institutions in the SPRFIT Reboot are undergoing end user testing of this dashboard
                                                                                                                    metric in preparation for a targeted summer 2021 release. The test phase of the overall project concludes
                                                                                                                    in August, and this will allow for the test institutions to use this metric over the course of several months
                                                                                                                    during the end user testing phase to ensure there are no issues with the metric itself before it becomes
Automation of Timely Suicide Precaution Rounding                          8/31/2021                   M. Flores     available to the entire state. Design and development of the SPRFIT dashboard is underway and is scheduled
Compliance                                                     12/11/2020 3/31/2021                   S. Puente     to be completed by 3/31/2021


1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                        Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan           7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                  05/12/21 Page 6 of 14



Recommendation 1:
Pre-Service Training                                             1/1/2020 12/30/2020           A. Carda
Curriculum development                                          1/27/2020   6/1/2020 8/27/2020 A. Carda                 Complete
Curriculum approval                                             8/27/2020 10/1/2020 12/28/2020 OTPD                     Complete
Dissemination of curriculum                                     10/1/2020 10/1/2020 12/30/2020 OTPD                     Complete
Delivery of curriculum to cadets                                 1/1/2021 2/28/2021 2/25/2021 A. Carda                  Complete. Pending delivery to the cadets at the Academy
                                                                                                                        May 2021: We had originally provided some earlier dates for Mr. Hayes to observe the training virtually,
                                                                                                                        but when the schedule for OSM rounding of institutions was being discussed, he expressed a desire to
                                                                                                                        observe the training in person, during his rounding. We are currently coordinating with Mr. Hayes on the
                                                                                                                        best time for him to observe the training while he is onsite conducting his rounding this summer. Other
                                                                          6/30/2021                                     members of the OSM are scheduled to observe the course on June 10, 2021. Pending observation by Mr.
OSM Observation                                                 2/28/2021 4/1/2021                    A. Carda          Hayes of the training
Recommendation 3:
Annual IST Training                                              1/1/2020 Ongoing                    T. Williams
                                                                                                     J. Hernandez
Standardized scheduling of non-custody staff for training      12/30/2020    2/28/2021     2/19/2021 T. Williams        Complete. Coordinating CCHCS SDU and CDCR OTPD for scheduling options through local IST offices.

                                                                                                                        Complete; the 2/2/2018 memo titled, "Enhancements to the Suicide Prevention and Response Focused
Institutional reporting of monthly compliance                    2/2/2018                Ongoing      Local SPRFIT-Cs   Improvement Teams" required monthly reporting of compliance during the institutional SPRFIT Committees
                                                                                                                        May 2021: we are refining the report for use in the statewide SPRFIT Committees. However, the statewide
                                                                                                                        SPRFIT Committee reviews overall training compliance and the Suicide Prevention Coordinators in each
                                                                                                                        region work with institutions to develop corrective action for deficient institutions. Clarification memo
                                                                                                                        regarding Registry staff attending this required training was distributed to the field. Statewide SPRFIT
                                                                                                                        Committee members receive quarterly compliance rates for each institution from the staff development
                                                                                                                        unit for CCHCS. Pending development of a reporting template that captures compliance based on formula of
Statewide oversight during statewide SPRFIT Committee            3/1/2021                Ongoing      T. Williams       scheduled vs. attended
                                                                                                                        May 2021: The development of this LMS solution was the result of contract negotiations related to the
                                                                                                      T. Williams       impacts of COVID on the agency. We are in thefinal stages of completing the voice over of the training
Approval from OSM to use LMS OJT model for custody staff                  6/30/2021                   A. Carda          module. Upon finalization, a meeting will be scheduled to present this to OSM for approval. Initial stages of
for FY 2021-2022                                                1/11/2021 3/30/2021                   D. Lorey          developing OJT model to present to OSM.
Recommendations 6-8:
R&R                                                             6/15/2020    5/31/2021                T. Williams

                                                                                                                        May 2021: CCI has indicated that an interim solution has been identified for patients to be screened in
                                                                                                                        confidential settings for these initial contacts until a permanent physical plant modification can be finalized.
                                                                                                                        The Suicide Prevention Coordinator for Region 3 continues to work closely with the institution on this project
                                                                                                                        and will observe the interim locations during regularly scheduled site visits. Proposal to convert an unused
                                                                                                                        area in R&R to nursing station is being presented at the institutional space committee in either January or
                                                                                                                        February for approval. Fire marshal approval is pending; modifications to the space will occur once approval
CCI Modifications                                               12/3/2020    5/31/2021                CCI Leadership    from fire marshal is obtained.
                                                                                                                        Complete. During the Q1 tour of PVSP, the Suicide Prevention Coordinator for Region 3 confirmed that
                                                                                                                        modifications to the physical plant in R&R have been made and the screenings are now being conducted in
                                                                                                                        a confidential setting. Modifications at PVSP have been completed; observation to be scheduled during QI of
Observation of PVSP                                              1/6/2021    3/31/2021     3/17/2021 S. Mintz           2021

                                                                                                                        May 2021: The Suicide Prevention Coordinator for Region 1 conducted a site visit on 4/21/2021. However,
                                                                                                                        no inmates were received that day so the R&R process was unable to be observed. Another site visit will
                                                                                                                        occur during Q2 and attempts will be made to observe R&R at this time. Training was completed at CMF
Observation of CMF                                               1/6/2021    3/31/2021     4/21/2021 T. Williams        regarding appropriate screening procedures in R&R; observation to be scheduled during Q1 of 2021

1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                        Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan           7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                  05/12/21 Page 7 of 14




                                                                                                                           May 2021: Recruitment of the R2 Suicide Prevention Coordinator has taken longer than expected. In order
                                                                                                                           to ensure observation of the R&R process at CMC occurs in Q2 of 2021, we will be redirecting one of the
                                                                          6/30/2021                                        other Regional Suicide Prevention Coordinators to tour CMC. Training was completed and routine audits are
Observation of CMC                                               1/6/2021 3/31/2021                   T. Williams          conducted locally at CMC; observation to be scheduled during Q1 of 2021
                                                                                                                           May 2021: The Suicide Prevention Coordinator for Region 1 was not hired until April 2021, so the first
                                                                                                                           quarter rounding was unable to be completed. However, this Specialist will begin rounding in Q2 and this
                                                                          7/31/2021                                        item will be addressed. Training was completed at SQ about confidentiality during nurse screenings;
Observation of SQ                                                1/6/2021 3/31/2021                   T. Williams          observation to be scheduled during Q1 of 2021
Recommendation 9:
SRE Mentoring                                                    1/5/2021    6/30/2021                A. Carda
                                                                                                                           May 2021: In order to ensure the operationalization of this at the institutional level, interally, the suicide
                                                                                                                           prevention unit determined it would be most prudent to have select SPRFIT Coordinators and Chiefs of
                                                                                                                           Mental Health to review and provide feedback on these documents. Draft language is completed and is
                                                                                                                           currently with those individuals in the field for feedback with a deadline of May 17, 2021. Initial stages of
                                                                          6/30/2021                                        developing language for Policy and Procedure. This will also involve coordination and consultation with the
Development of policy and procedures for SRE Mentoring           1/5/2021 3/31/2021                   A. Carda             OSM.

                                                                                                                           May 2021: In order to ensure the operationalization of this at the institutional level, interally, the suicide
                                                                                                                           prevention unit determined it would be most prudent to have select SPRFIT Coordinators and Chiefs of
                                                                                                                           Mental Health to review and provide feedback on these documents. Draft language is completed and is
                                                                                                                           currently with those individuals in the field for feedback with a deadline of May 17, 2021. Pending draft
                                                                          6/30/2021                                        language of policy and procedure to ensure all aspects of these are covered in the auditing tool. This will also
Enhancements to the auditing tool (Quality of Care tool)        2/15/2021 4/30/2021                   A. Carda             involve coordination and consultation with the OSM.
                                                                          7/31/2021
Training delivery for mentors                                    5/1/2021 6/30/2021                   A. Carda             Pending finalization of policy and procedures and modifications of the auditing tool.

Recommendation 18:
Safety/Treatment Planning for Suicide Risk Assessment            1/1/2020 Ongoing                     T. Williams

                                                                                                     J. Hernandez          Complete. CCHCS Staff Development Unit and OTPD will collaborate to determine ways to standardize
Institutional Scheduling of Clinicians                           1/4/2021     3/1/2021     2/19/2021 OTPD                  scheduling of staff for annual IST Suicide Prevention training to aid in better tracking of compliance.
                                                                                                                           Institutions are required to monitor compliance with staff attendance of IST Suicide Prevention training
Institutional Monitoring of Compliance                           2/2/2018                Ongoing      Local SPRFIT-Cs      through the monthly SPRFIT Committee
                                                                                                                           Pending results of standardized scheduling, statewide SPRFIT Committee will assume the responsibility of
Statewide Governance of Compliance                               3/1/2021                Ongoing      T. Williams          monitoring compliance for IST Suicide Prevention training.
Recommendation 20:
Psychiatric Technician Rounds                                   11/1/2020 Ongoing                     M. Flores
                                                                                                                           Nursing Supervisors complete quarterly audits of the PT rounds in restricted housing units to ensure daily
Completion of Psych Tech Fidelity Checks                        11/1/2020                Ongoing      Institutional CNEs   rounds were completed consistent with policy and the fidelity of the rounds.
                                                                                                                           Starting April 2021, the audit will be sent to SPRFIT Coordinator by the 5th of the month to monitor
Institutional Monitoring of Compliance                           4/1/2021                Ongoing      Institutional CNEs   compliance in the institutional SPRFIT Committee.
                                                                                                                           May 2021: Regional CNEs will present results of fidelity checks for Quarter 1 and 2 to the statewide SPRFIT
                                                             7/1/2021                                                      Committee. This audit and summary is sent to HQ on a quarterly basis to be reported in the statewide SPRFIT
Statewide Governance of Compliance                           4/1/2021                    Ongoing      Regional CNEs        Committee
Recommendation 26:
Alternative Housing                                             6/15/2020                             T. Williams          Complete




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                         Case 2:90-cv-00520-KJM-DB       Document
                                                                                 CDCR's Implementation Plan           7160 Hayes
                                                                                                            for Outstanding FiledRecommendations
                                                                                                                                   05/12/21 Page 8 of 14



                                                                                                                     Establishment of the Walker Unit at CIW significantly improved transfer timelines for female MHCB needs.
                                                                                                                     This activation occurred after Mr. Hayes' tour at the female institutions, and thus, requires an additional
CIW/CCWF Transfer Timeframes                                    6/17/2018                 12/31/2018 D. Chaney       review of the results of this effort during his next monitoring tour.
                                                                                                                     During his previous round, Mr. Hayes found that the patients in alternative housing at CHCF were not
                                                                                                                     provided stack-a-bunk beds consistently. Since his round, CHCF has established a process to ensure all staff
                                                                                                                     are aware of where to obtain the stack-a-bunks when needed and a regular audit of patients in alternative
                                                                                                                     housing is conducted to ensure compliance. Mr. Hayes will need to review the results of this effort during his
CHCF Provisioning of Beds                                       2/15/2020                Ongoing      Y. Rao         next monitoring tour.
Recommendation 28-29                                                                                  T. Williams
Custody Discharge Checks                                         1/6/2020    5/31/2021                D. Lorey
                                                                                                                     May 2021: Updated form is in the final phases of routing through the approval committees for release to
                                                                                                                     the field. It is anticipated to be released in May or June 2021. Modifications have been made to the form, in
                                                                          6/30/2021                   T. Williams    coordination with OSM. The completed form is being prepared to route through the various committees for
Modifications to the 7497 Form                                   1/6/2020 2/15/2021                   D. Lorey       approval.

                                                                                                                     May 2021: All required union notifications have been made and the tool is ready for release to the field
                                                                          6/30/2021                   T. Williams    when the updated 7497 form is released. The Audit tool and guidebook have been completed, in
Institutional Audit Tool                                         1/6/2020 5/1/2021                    D. Lorey       coordination with the OSM. Labor notifications are being made currently and require 75 days.
                                                                                                      T. Williams    Pending release of new form and audit tool and guidebook. Once those are complete, the regional SPRFIT
                                                             6/30/2021                                S. Mintz       Coordinators will begin coordinating with the institutions and will report results of the audits and any
Reporting Structure Development                              5/1/2021                    Ongoing      N. Hudspeth    associated Corrective Action Plans to the statewide SPRFIT Committee.
Recommendation 31:                                                                                    T. Williams
Local SPRFIT Committee                                           2/1/2020 12/31/2021                  A. Lambert



                                                                                                                     This interdisciplinary team has developed standardized metrics, an automated report for the SPRFIT
                                                                                                                     Committees at the institution, and has begun piloting the training to the field. Continued work on the
                                                                                                                     finalization of the SPRFIT dashboard is underway. By the end of March 2021, all initial SPRFIT materials will be
                                                                                                                     completed for test phase, including first version of the automated SPRFIT Report. April 2021-July 2021 the
                                                                                                                     new process will be rolled out to four test institutions to validate data, make refinements to the automated
                                                                                                                     reports and SPRFIT materials, and evaluate new SPRFIT process for efficiency/effectiveness. August 2021 the
                                                                                                                     workgroup and MH leaders will consider results from the test phase and determine appropriate
SPRFIT Reboot with CCHCS QM                                     2/14/2020 12/31/2021                  A. Lambert     changes/reports to be rolled out statewide. December 2021 the full program will be implemented statewide.

                                                                                                                     Complete. Draft template LOP has been completed. Finalization of the language needs to be done and should
                                                                                                                     be accomplished by the end of January. Labor notice, requiring 75 days will be made upon completion of the
Bad News Notification Process                                   7/16/2020    5/31/2021     4/28/2021 T. Williams     language. Release to the field with 30 days to implement will follow.

                                                                                                                     May 2021: Policy and procedure have been reviewed internally and have been submitted to the Office of
                                                                                                                     the Special Master and Plaintiffs for their review on May 12, 2021. The EHRS modifications have been
                                                                                                                     completed. Training is in development to be delivered to the field upon signature of the policy and
                                                                                                                     procedure. The policy and procedure is being routed for internal review. It will then be submitted to
                                                                                                                     stakeholders for review. Simultaneously, the EHRS modifications will be prioritized and made. Upon
Suicide Risk Management Program                                  2/6/2018    5/31/2021                R. Dhesi       finalization of the policy and procedure, training will be developed and delivered to the field.




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                        Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan           7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                  05/12/21 Page 9 of 14




                                                                                                                      May 2021: As part of their regular process during site visits, the Suicide Prevention Coordinators in each
                                                                                                                      region review the institutional LOPs to ensure compliance with statewide policies and memo directives.
                                                                                                                      Any deviations from policy will be reflected in recommendations/Corrective Action for the institution to
                                                                                                                      address. Review of all institutional LOPs is being completed to ensure the LOPs have all of the requisite
                                                                                                                      language regarding required members of the SPRFIT Committee and that they have incorporated all aspects
                                                                          Ongoing                                     of the 2018 memo, "Enhancements to the Suicide Prevention and Response Focused Improvement Teams".
Local Operating Procedure Review                                10/1/2020 2/1/2021                    T. Williams     Any deficiencies will be routed to the institution for modification.
Recommendation 32:
Reception Centers                                               10/1/2020    1/31/2021               T. Williams      Complete
Expectations Memo for Reception Centers                         10/1/2020    1/11/2021     1/27/2021 T. Williams      Complete
                                                                                                     T. Williams
                                                                                                     N. Nikkel        Reception Center Chiefs of Mental Health shall ensure results of audits required in the expectations memo
                                                                                                     A. Cairns        are presented in the monthly SPRFIT Committees and that any necessary corrective action is adequately
Sustainability                                                   2/7/2021 Ongoing                    S. Neumann       addressed and completed.
Recommendation 32:
MHCB Privileges                                                 6/15/2020                             T. Williams

                                                                                                                      May 2021: The design of the project has been approved by the State Fire Marshall, as of April 26, 2021.
                                                                                                                      Construction is targeted to be completed by 9/30/2021. FPCM has organized several conference calls
                                                                                                                      including CCWF staff to review siting options for the walk alone yards adjacent to the Central Health Services
                                                                                                                      Building. Siting considerations include providing secure fencing, appropriate distance from building and
                                                                                                                      allowing the existing patio to be utilized by other inmate-patients. Concurrence on the scope occurred in
                                                                                                      S. Neumann      December 2020; the resulting design schedule will target approval by the State Fire Marshal by June 1, 2021.
CCWF Renovations                                               10/28/2019    9/30/2021                D. Borg         A construction schedule will be developed at that time.
                                                                                                                      May 2021: The Suicide Prevention Coordinator assigned to Region 3 will observe this process during site
                                                                                                                      visits to COR to ensure that patients are able to utilize these walk alone yards. COR is currently utilizing ASU
                                                                                                                      walk alone yards and escorts patients from the MHCB to this location. The construction of walk alone yards
CSP-COR Renovations                                             10/3/2019 TBD                         S. Harris       adjacent to the CTC remains in the initial phases.
                                                                                                                      Complete; a walk alone yard has been placed in the CTC yard to meet yard needs for ASU and max security
WSP Renovations                                                 12/1/2018                   3/1/2019 A. Cairns        patients in the CTC.
                                                                                                                      A workgroup convened to identify root causes of the identified problems in the MHCB related to 114As and
SOL MHCB Deficiencies                                            8/1/2020     9/1/2020                B. Perlmutter   out-of-cell time.

                                                                                                                      May 2021: The Suicide Prevention Coordinator assigned to Region 3 will continue to monitor the MHCB
                                                                                                                      during regularly scheduled site visits to ensure patients are being given access to property and privileges
                                                                                                                      and that documentation by the treatment team clearly reflects property access. Training for clinicians in the
                                                                                                                      MHCB related to issuance of property and privileges commenced in July 2020. The MHCB supervisor audits
                                                                                                                      orders placed for patients to ensure they are appropriate and allow for property and privileges
LAC MHCB Deficiencies                                            7/1/2020                Ongoing      J. Walsh        commensurate with the patient's clinical presentation.
                                                                                                                      Complete; SATF established clarification language in their MHCB operating procedure outlining the
SATF MHCB Deficiencies                                          12/1/2019                   1/8/2020 J. Choy          requirements for phone call provisions for patients receiving treatment in the MHCB.
Recommendation 32:                                                                                   T. Williams
CQI                                                                                                  A. Lambert

                                                                                                                      May 2021: A manual self-assessment tool has been developed as an interim tool to be utilized until a more
                                                                                                                      fully automated tool can be finalized. CDCR continues to work to finalize the template of the CQI-Suicide
Refinement of CQI - Suicide Prevention Tool and Report                                               T. Williams      Prevention tool. Work to complete the language to present to the OSM is underway and we will schedule
Templates                                                        1/8/2021    2/28/2021     4/30/2021 A. Lambert       consultation meetings with the OSM as we move closer to a complete draft.

1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                       Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan          7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                 05/12/21 Page 10 of 14



                                                                                                                   May 2021: Training for the SPRFIT Reboot test institutions is being delivered in May 2021. Upon completion
                                                                                                     T. Williams   of the draft, training will be scheduled with institutional staff to complete this report utilizing a guidebook,
Train Institutional Staff                                       2/28/2021    4/30/2021      5/6/2021 A. Lambert    instructions, and template for completion.




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                        Case 2:90-cv-00520-KJM-DB       Document
                                                                                 CDCR's Implementation Plan          7160 Hayes
                                                                                                            for Outstanding FiledRecommendations
                                                                                                                                  05/12/21 Page 11 of 14



                                                                                  Lead Person Roster
                                                                        Name
                                                             Last         First                     Agency
                                                             Borg         Dean          CDCR/FPC&M
                                                             Carda        Amber         CDCR/DCHCS - Mental Health
                                                             Ceballos     Laura         CDCR/DCHCS - Mental Health
                                                             Flores       Marcie        CCHCS/Nursing Services
                                                             Lambert      Annette       CCHCS/Quality Management
                                                             Lorey        Dawn          CDCR/DAI
                                                             Mehta        Amar          CDCR/DCHCS - Mental Health
                                                             Williams     Travis        CDCR/DCHCS - Mental Health




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                       Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan          7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                 05/12/21 Page 12 of 14



                                                        Acronym List
                             Term                                                        Definition
                              ASU                            Administrative Segregation Unit
                               CAL                           Calipatria State Prison
                             CCHCS                           California Correctional Health Care Services
                               CCI                           California Correctional Institution
                             CCWF                            Central California Women's Facility
                             CDCR                            California Department of Corrections
                             CHCF                            California Health Care Facility
                              CIW                            California Institution for Women
                              CMC                            California Men's Colony
                              CMF                            California Medical Facility
                              CNE                            Chief Nurse Executive
                              COR                            California State Prison - Corcoran
                               CQI                           Continuous Quality Improvement
                               CTC                           Correctional Treatment Center
                               DAI                           Division of Adult Institutions
                              EHRS                           Electronic Health Record System
                               EIS                           Enterprise Information Systems
                             FPCM                            Facility Planning, Construction and Management Division
                              HCE                            Health Care Executive
                             HDSP                            High Desert State Prison
                               HQ                            Headquarters
                               ISP                           Ironwood State Prison
                               IST                           In-Service Training
                              KVSP                           Kern Valley State Prison
                               LAC                           California State Prison - Los Angeles County
                              LMS                            Learning Management System
                               LOP                           Local Operating Procedure
                             MHCB                            Mental Health Crisis Bed
                               OJT                           On-the-Job Training
                              OSM                            Office of the Special Master
                             OTPD                            Office of Training and Professional Development
                                PT                           Psychiatric Technician
                              PVSP                           Pleasant Valley State Prison
                               QM                            Quality Management
                              R&R                            Receiving & Release
                              SATF                           Substance Abuse Treatment Facility
                               SCC                           Sierra Conservation Camp
                              SDU                            Staff Development Unit
                              SMY                            Small Management yard
                               SOL                           California State Prison - Solano

                             SPRFIT                          Suicide Prevention and Response Focused Improvement Team
                                                             Suicide Prevention and Response Focused Improvement Team
                            SPRFIT-C                         - Coordinator
                              SQ                             San Quentin
                            SRASHE                           Suicide Risk and Self Harm Evaluation
                              SRE                            Suicide Risk Evaluation


1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                       Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan          7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                 05/12/21 Page 13 of 14



                              SVSP                           Salinas Valley State Prison
                              WSP                            Wasco State Prison




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
                                                                       Case 2:90-cv-00520-KJM-DB       Document
                                                                                CDCR's Implementation Plan          7160 Hayes
                                                                                                           for Outstanding FiledRecommendations
                                                                                                                                 05/12/21 Page 14 of 14



                                      New Intake Cell Construction Schedules by Prison
                                                                                          Projected
                                                               Number of     Projected
                                                                                         Construction    Multiple Phases of
                             Prison                            New Intake   Construction
                                                                                         Completion     Construction (Y/N)?
                                                                 Cells       Start Date
                                                                                            Date
                              CAL                                  4        5/1/2021     11/1/2021              N
                             KVSP                                  2        5/1/2021     11/1/2021              N
                             PVSP                                  4        5/1/2021     11/1/2021              N
                              SOL                                  3        5/1/2021     11/1/2021              N

                             CHCF                                  1        7/1/2021      1/1/2022              N
                             CMF                                   3        7/1/2021      1/1/2022              N
                              ISP                                  2        7/1/2021      1/1/2022              N
                             SATF                                  1        7/1/2021      1/1/2022              N
                              SCC                                  3        7/1/2021      1/1/2022              N

                              CCI                                 8         5/1/2021      2/1/2022        Y (2 Phases)
                             CCWF                                 8         5/1/2021      2/1/2022        Y (2 Phases)
                             HDSP                                 10        5/1/2021      2/1/2022        Y (2 Phases)

                             SVSP                                 4         7/1/2021     3/30/2022        Y (2 Phases)
                             COR                                  12        5/1/2021     3/30/2022        Y (3 Phases)




1
    Some start dates are estimated, given the amount of time CDCR has been working on some projects
2
    A more detailed construction schedule is included at the end of this document
